Citation Nr: 1634378	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper extremities, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional office (RO) in Waco, Texas.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in June 2016.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for bilateral hearing loss, ringing in the ears, and tingling numbness in the arms and legs; the Veteran did not appeal.

2.  The evidence received since the October 2005 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss disability, tinnitus, and peripheral neuropathy of the upper and lower extremities, and raises a reasonable possibility of so substantiating the claims.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss disability, tinnitus, and peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board has determined that new and material evidence has been submitted to reopen the claims of entitlement to service connection, no further discussion of the VCAA is necessary at this time.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection was originally denied for bilateral hearing loss disability, tinnitus, and peripheral neuropathy of the upper and lower extremities in an October 2005 rating decision.  The RO determined that there was no evidence of a diagnosis of bilateral hearing loss, tinnitus, or peripheral neuropathy.  

Evidence received in support of the Veteran's claim to reopen includes medical records reflecting diagnoses of bilateral hearing loss, tinnitus, and peripheral neuropathy.  Specifically, a May 2009 VA examination report includes diagnoses of bilateral hearing loss and tinnitus.  Additionally, records from HPN Internal Medicine indicate a diagnosis of painful neuropathy.  At the time of the October 2005 rating decision, the record did not contain evidence indicating such diagnoses.  As this evidence cures the defects identified by the October 2005 rating decision, the Board finds that new and material evidence has been received.  Accordingly, the claims must be reopened.  The reopened claims are addressed in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the upper extremities is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the lower extremities is reopened.  



REMAND

During his June 2016 hearing, the Veteran testified that he noticed decreased hearing and ringing in his ears during service.  While an examination was conducted in May 2009, the examiner did not provide an opinion regarding the etiology of the diagnosed bilateral hearing loss and tinnitus.  Because the Veteran has competently described symptoms during service and because there are current diagnoses of hearing loss and tinnitus, the Board concludes that an examination to determine the etiology of these diagnoses is warranted.

With respect to the claimed peripheral neuropathy, the Board observes that while an April 2009 VA diabetes mellitus examination report indicates no evidence of neurological involvement, private treatment records reflect a diagnosis of peripheral neuropathy.  Notably, the Veteran is in receipt of service connection for diabetes mellitus.  An examination is warranted to determine whether the Veteran suffers from peripheral neuropathy that is either related to his diabetes mellitus or to any incident of active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus are the result of a disease or injury in service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed hearing loss and tinnitus.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Schedule a VA examination to determine the nature and etiology of any currently present peripheral neuropathy of the upper or lower extremities.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has peripheral neuropathy of the upper or lower extremities.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy is the result of a disease or injury in service, or was caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


